DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 08/11/22. 
Claims 1, 15 and 20 have been amended.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claim 1 (see applicant’s remarks; pages 9-12) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states that the same arguments in regards to claim 1 are applicable to claims 15 and 20 (as well as all corresponding dependent claims) (see applicant’s remarks; page 12).  As such, the same rationale discussed above in regards to claim 1 applies equally as well to claims 15 and 20, and all corresponding dependent claims.

Claim Interpretation
Regarding claims 6, 10, 13 and 17, the claims recite alternative language, i.e. using the term “and/or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (U.S. 2022/0103543 A1) in view of Viswanathan et al. (U.S. 2018/0077516 A1) and further in view of Delco (U.S. 2015/0160960 A1).
Regarding claims 1, 15 and 20, Saha discloses a method comprising: 
starting, on a management controller of a computing device connected to a management network, a management session in response to a valid login request from an authorized system administrator computer (see Saha; paragraphs 0030 and 0054; Saha discloses a user such as an administrator may use a system management administrator console, i.e. “system administrator computer” to remotely manage or configure information handling system.  After validating the credentials, i.e. “valid login request”, submitted by the administrator, management controller creates a user session, i.e. “starting…a management session”); and
providing information to the system administrator computer (see Saha; paragraphs 0037; Saha discloses user receiving the requested information, such as, update package).
While Saha discloses remotely managing or configuring an information handling system and “providing information to the system administrator computer”, as discussed above, as well as, a wide area network (WAN) (see Saha; paragraph 0032), Saha does not explicitly disclose after startup of the management session, establishing a proxy in a browser of a device with a connection to a public network, the proxy enabling the management controller to send one or more internet requests through the proxy using the connection to the public network; and the provided information comprising information received by the management controller in response to the one or more internet requests.
In analogous art, Viswanathan discloses after startup of the management session, establishing a proxy in a browser of a device with a connection to a public network, the proxy enabling the management controller to send one or more internet requests through the proxy using the connection to the public network (see Viswanathan; paragraphs 0032-0034 and 0037; Viswanathan discloses an information handling system, which includes a baseboard management controller (BMC), may be remotely managed.  A mobile device may establish communication with the information handling system and/or the BMC.  When the mobile device communicates with the BMC, therefore “after startup of the management session”, the BMC sends a BMC identifier that is received at a generic software application, i.e. “proxy”, of the mobile device that causes a branding query, i.e. “request”, for branding files to be sent via a communications network to an IP address associated with the branding server.  Web pages reflect the brand identity, i.e. the branding files, and therefore the generic software application is used in a “browser” in order for the branding files to be reflected in a web page.  Whether the communications network is a private network or the public Internet, the branding files may be remotely retrieved via an online connection, i.e. “public network”.  As such, sending a branding query, i.e. “internet request”, for files using the online connection); and 
the provided information comprising information received by the management controller in response to the one or more internet requests (see Viswanathan; paragraphs 0036-0038; Viswanathan discloses the query response, i.e. “response to the one or more internet requests”, including the branding files is routed to the mobile device, as well as, the BMC receiving the branding files including branding updates.  No matter where the BMC is located a network connection ensures the branding files are available to be provided).
One of ordinary skill in the art would have been motivated to combine Saha and Viswanathan because they both disclose features of managing an information handling system, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate dynamic branding in management controller communication as taught by Viswanathan into the system of Saha in order to provide the benefit of allowing an administrator to use a single generic software application that is configurable to suit many different servers of an information handling system instead of having to conventionally store many different software applications (see Viswanathan; paragraph 0021).
While Viswanathan discloses “enabling the management controller to send one or more internet requests through the proxy”, as discussed above, the combination of Saha and Viswanathan does not explicitly disclose and for the management controller to receive, through the proxy, responses to the internet requests.
In analogous art, Delco discloses and for the management controller to receive, through the proxy, responses to the internet requests (see Delco; paragraphs 0029 and 0030; Delco discloses a baseboard management controller, i.e. BMC, provides internet connectivity via a web browser, i.e. “proxy”, and receives responses to requests, such as updates).
One of ordinary skill in the art would have been motivated to combine Saha, Viswanathan and Delco because they all disclose features of managing data exchange, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the BMC as taught by Delco into the combined system of Saha and Viswanathan in order to provide the benefit of allowing an administrator to use a web browser via the BMC (see Delco; paragraphs 0029 and 0030) instead of the single generic software application, which does suit many different servers, of a separate mobile device (see Viswanathan; paragraphs 0021 and 0034), thus less resources being used.
Further, discloses the additional limitations of claim 15, a memory that stores code executable by the management controller (see Saha; paragraph 0016; Saha discloses RAM that stores executable code).
Further, discloses the additional limitations of claim 20, a program product comprising a computer readable storage medium storing program code (see Saha; paragraph 0063; Saha discloses a computer-readable medium that includes instructions). 
Regarding claims 2 and 16, Saha, Viswanathan and Delco disclose all the limitations of claims 1 and 15, as discussed above, and further the combination of Saha, Viswanathan and Delco clearly discloses wherein the management network is a private network that restricts the management controller to inbound communication except for communication with the system administrator computer after a valid login request and subsequent establishment of the proxy in the browser (see Saha; paragraphs 0030, 0056 and 0057; Saha discloses a secure channel network, i.e. “private network”, from the system management administrator console to the information handling system.  Management controller administrator may send user credentials such as username and password, i.e. “valid login request”, associated with system management user with the request.  Management controller sends the request to host operating system agent over operating system-management controller pass-through. The pass-through provides bi-directional in-band communication, i.e. “inbound communication”, between management controller and host operating system.  Further, Viswanathan discloses “subsequent establishment of the proxy”; see Viswanathan; paragraphs 0032-0034 and 0037; establishing connection with generic software application).
One of ordinary skill in the art would have been motivated to combine Saha, Viswanathan and Delco because they both disclose features of managing an information handling system, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the generic software application as taught by Viswanathan into the combined system of Saha and Delco in order to provide the benefit of allowing an administrator to use a single generic software application that is configurable to suit many different servers of an information handling system instead of having to conventionally store many different software applications (see Viswanathan; paragraph 0021).
Regarding claim 3, Saha, Viswanathan and Delco disclose all the limitations of claim 1, as discussed above, and further the combination of Saha, Viswanathan and Delco clearly discloses wherein the device with the connection to the public network is the system administrator computer and the system administrator computer comprises access to the public network (see Viswanathan; paragraphs 0022 and 0034; Viswanathan discloses an administrator using the mobile device, i.e. “system administrator computer”, communicates with the branding server, using an IP address, i.e. “public network”, of the branding server).
One of ordinary skill in the art would have been motivated to combine Saha, Viswanathan and Delco because they both disclose features of managing an information handling system, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate accessing the public network as taught by Viswanathan into the combined system of Saha and Delco in order to provide the benefit of allowing the administrator of Saha to receive the update packages using a wide area network (see Saha; paragraphs 0032 and 0037) conveniently using the public Internet (see Viswanathan; paragraph 0037). 
Regarding claim 5, Saha, Viswanathan and Delco disclose all the limitations of claim 1, as discussed above, and further the combination of Saha, Viswanathan and Delco clearly discloses wherein the system administrator computer logs into the management controller using a secured connection (see Saha; paragraphs 0030 and 0056; Saha discloses the OpenSSH protocol provides a secure channel from system management administrator console to information handling system.  The administrator sends user credentials such as username and password, i.e. “logs into”, associated with system management user with the request).
Regarding claim 6, Saha, Viswanathan and Delco disclose all the limitations of claim 5, as discussed above, and further the combination of Saha, Viswanathan and Delco clearly discloses wherein the secured connection comprises a virtual private network (“VPN”), a public switched telephone network (“PSTN”’) dial-up connection, a cellular connection, a satellite connection, WebSocket, SPDY, HTTP/2, QUIC, HTTP/3 and/or a secure shell (“SSH”) (see Saha; paragraph 0030; Saha discloses the OpenSSH protocol provides a secure channel from system management administrator console to information handling system over network) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “SSH” alternative).
Regarding claim 7, Saha, Viswanathan and Delco disclose all the limitations of claim 1, as discussed above, and further the combination of Saha, Viswanathan and Delco clearly discloses wherein the internet requests are not visible to a user of the device with the connection to the public network (see Viswanathan; paragraph 0038; Viswanathan discloses the BMC sending the branding queries, i.e. “internet requests” and receiving branding updates periodically using a BMC side application and being prepared to provide or supply the branding files. As such, the branding queries are not visible to the user since they may happen on the BMC side as well).
One of ordinary skill in the art would have been motivated to combine Saha, Viswanathan and Delco because they both disclose features of managing an information handling system, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate management controller side requests as taught by Viswanathan into the combined system of Saha and Delco in order to provide the benefit of efficiency by allowing the management controller to send the request for the update package instead of the administrator (see Saha; paragraph 0060).
Regarding claims 9 and 18, Saha, Viswanathan and Delco disclose all the limitations of claims 1 and 15, as discussed above, and further the combination of Saha, Viswanathan and Delco clearly discloses wherein the management controller sends one or more internet requests and receives responses to the one or more internet requests using a data packet transfer protocol (see Viswanathan; paragraphs 0036 and 0040; Viswanathan discloses the query response includes branding files as packets of data and using packet protocols).
One of ordinary skill in the art would have been motivated to combine Saha, Viswanathan and Delco because they both disclose features of managing an information handling system, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate dynamic branding in management controller communication as taught by Viswanathan into the combined system of Saha and Delco in order to provide the benefit of allowing an administrator to use a single generic software application that is configurable to suit many different servers of an information handling system instead of having to conventionally store many different software applications (see Viswanathan; paragraph 0021).
Regarding claim 10, Saha, Viswanathan and Delco disclose all the limitations of claim 1, as discussed above, and further the combination of Saha, Viswanathan and Delco clearly discloses wherein the computing device with the management controller comprises a server (see Saha; paragraphs 0013 and 0027; Saha discloses the BMC included in the information handling system which can be a network server), a printer, a router (see Saha; paragraphs 0013 and 0027; Saha discloses the BMC included in the information handling system which can be a router), a switch (see Saha; paragraphs 0013 and 0027; Saha discloses the BMC included in the information handling system which can be a switch), a host, a firewall, a gateway, a multiplexer ("MUX"), a power supply, a private branch exchange ("PBX"), a computing system chassis (see Saha; paragraph 0021; Saha discloses the BMC included as part of a chassis) and/or a data storage device (see Saha; paragraphs 0013 and 0027; Saha discloses the BMC included in the information handling system which can be a network storage device) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “server”, “router”, “switch”, “chassis” and “data storage device” alternatives).
Regarding claim 11, Saha, Viswanathan and Delco disclose all the limitations of claim 1, as discussed above, and further the combination of Saha, Viswanathan and Delco clearly discloses wherein the management controller establishes the proxy in the browser in response to a command from the system administrator computer to establish the proxy (see Viswanathan; paragraphs 0032-0034 and 0037; Viswanathan discloses the mobile device may establish communication with the information handling system and/or the BMC.  When the mobile device communicates with the BMC, the BMC sends a BMC identifier that is received at a generic software application, i.e. “proxy”, of the mobile device that causes a branding query, as such, the software application is established based the mobile device establishing, i.e. “command”, the communication.  In other words, the user of the mobile device initiates the communication).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied to claim 1.
Regarding claim 12, Saha, Viswanathan and Delco disclose all the limitations of claim 1, as discussed above, and further the combination of Saha, Viswanathan and Delco clearly discloses wherein the management controller establishes the proxy in the browser in response to starting the management session (see Viswanathan; paragraphs 0032-0034 and 0037; Viswanathan discloses the mobile device may establish communication with the information handling system and/or the BMC.  When the mobile device communicates with the BMC, the BMC sends a BMC identifier that is received at a generic software application, i.e. “proxy”, of the mobile device that causes a branding query, as such, the software application is established based the mobile device establishing the communication).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied to claim 1.
Regarding claim 13, Saha, Viswanathan and Delco disclose all the limitations of claim 1, as discussed above, and further the combination of Saha, Viswanathan and Delco clearly discloses wherein the management controller communicates with the system administrator computer using a protocol comprising Intelligent Platform Management Interface ("IPMI") (see Saha; paragraphs 0021; Saha discloses the BMC operating in accordance with IPMI), Redfish, Alert Standard Format ("ASF"), Hypertext Transfer Protocol ("HTTP") or Hypertext Transfer Protocol Secure ("HTTPS") (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “IPMI” alternative).
Regarding claims 14 and 19, Saha, Viswanathan and Delco disclose all the limitations of claims 1 and 15, as discussed above, and further the combination of Saha, Viswanathan and Delco clearly discloses further comprising terminating the proxy in response to a command from the system administrator computer or termination of the management session (see Viswanathan; paragraph 0022; Viswanathan discloses when the administrator or technician is finished managing the first server, communication may terminate, i.e. “termination of the management session”, and the branding files may be disregarded, ignored, discarded, and/or even deleted) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “termination of the management session” alternative). 
One of ordinary skill in the art would have been motivated to combine Saha, Viswanathan and Delco because they both disclose features of managing an information handling system, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate management session termination as taught by Viswanathan into the combined system of Saha and Delco in order to provide the benefit of allowing management of a different server, i.e. different brand server (see Viswanathan; paragraph 0022) in the case the administrator has to manage different type of servers.

Claim 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (U.S. 2022/0103543 A1) in view of Viswanathan et al. (U.S. 2018/0077516 A1) and Delco (U.S. 2015/0160960 A1), as applied to claims 1 and 15 above, and further in view of Caffrey et al. (U.S. 2019/0207944 A1).
Regarding claim 4, Saha, Viswanathan and Delco disclose all the limitations of claims 1 and 15, as discussed above.  Further, while Saha discloses “wherein the system administrator computer establishes the management session with the management controller” (see Saha; paragraphs 0030 and 0054; Saha discloses a user such as an administrator may use a system management administrator console to remotely manage or configure information handling system), the combination of Saha, Viswanathan and Delco does not explicitly disclose wherein the device with the connection to the public network is a jump box and the jump box comprises access to the public network, wherein the system administrator computer establishes the management session with the management controller through the jump box.
In analogous art, Caffrey discloses wherein the device with the connection to the public network is a jump box and the jump box comprises access to the public network, wherein the system administrator computer establishes the management session with the management controller through the jump box (see Caffrey; paragraph 0026; Caffrey discloses a jump box represents a secure administrative host or special-purpose computer that provides a secure connection between a wide area network.  Further, the jump host may provide secure and transparent management of a controller of an industrial machine, in which an operator may be required to log into the jump box).
One of ordinary skill in the art would have been motivated to combine Saha, Viswanathan, Delco and Caffrey because they all disclose features of managing a controller, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a jump box as taught by Caffrey into the combined system of Saha, Viswanathan and Delco in order to provide the benefit of additional security for remote access for administrators.
Regarding claim 17, Saha, Viswanathan and Delco disclose all the limitations of claim 15, as discussed above, and further the combination of Saha, Viswanathan and Delco clearly discloses wherein the device with the connection to the public network is: 
the system administrator computer and the system administrator computer comprises access to the public network (see Viswanathan; paragraphs 0022 and 0034; Viswanathan discloses an administrator using the mobile device, i.e. “system administrator computer”, communicates with the branding server, using an IP address, i.e. “public network”, of the branding server).
One of ordinary skill in the art would have been motivated to combine Saha, Viswanathan and Delco because they both disclose features of managing an information handling system, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate accessing the public network as taught by Viswanathan into the combined system of Saha and Delco in order to provide the benefit of allowing the administrator of Saha to receive the update packages using a wide area network (see Saha; paragraphs 0032 and 0037) conveniently using the public Internet (see Viswanathan; paragraph 0037).
While Saha discloses “wherein the system administrator computer establishes the management session with the management controller” (see Saha; paragraphs 0030 and 0054; Saha discloses a user such as an administrator may use a system management administrator console to remotely manage or configure information handling system), the combination of Saha, Viswanathan and Delco does not explicitly disclose wherein the device with the connection to the public network is: a jump box and the jump box comprises access to the public network, wherein the system administrator computer establishes the management session with the management controller through the jump box.
In analogous art, Caffrey discloses wherein the device with the connection to the public network is: a jump box and the jump box comprises access to the public network, wherein the system administrator computer establishes the management session with the management controller through the jump box (see Caffrey; paragraph 0026; Caffrey discloses a jump box represents a secure administrative host or special-purpose computer that provides a secure connection between a wide area network.  Further, the jump host may provide secure and transparent management of a controller of an industrial machine, in which an operator may be required to log into the jump box).
One of ordinary skill in the art would have been motivated to combine Saha, Viswanathan, Delco and Caffrey because they all disclose features of managing a controller, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a jump box as taught by Caffrey into the combined system of Saha, Viswanathan and Delco in order to provide the benefit of additional security for remote access for administrators. 
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the both alternatives).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (U.S. 2022/0103543 A1) in view of Viswanathan et al. (U.S. 2018/0077516 A1) and Delco (U.S. 2015/0160960 A1), as applied to claim 1 above, and further in view of Ramsay, III et al. (U.S. 2021/0258774 A1).
Regarding claim 8, Saha, Viswanathan and Delco disclose all the limitations of claim1, as discussed above. The combination of Saha, Viswanathan and Delco discloses wherein the management network comprises a firewall configured to limit management controller initiated outbound communication.
In analogous art, Ramsay discloses wherein the management network comprises a firewall configured to limit management controller initiated outbound communication (see Ramsay; paragraph 0044; Ramsay discloses upon receipt of the SSH public key, chassis management controller may modify or direct chassis wireless management module to modify firewall rules to drop all network traffic over ports associated with the Wi-Fi Direct interface except for a randomly identified private port number. This is performed to minimize the attack surface of an unauthorized device. The randomly identified port number is used as a private port between chassis management controller and mobile device.  In other words, the management controller is limited to outbound communications with the mobile device).
One of ordinary skill in the art would have been motivated to combine Saha, Viswanathan, Delco and Ramsay because they all disclose features of managing a controller, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the firewall as taught by Ramsay into the combined system of Saha, Viswanathan and Delco in order to provide the benefit of minimizing the attack surface of an unauthorized device (see Ramsay; paragraph 0044).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rabeela et al. (U.S. 2014/0173093 A1) discloses opening a web browser session to interface with a management controller. 
Sahu et al. (U.S. 2019/0050351 A1) discloses an out-of-band request sent via in-band communications channel from a proxy server to a management controller.
Lambert et al. (U.S. 2020/0026531 A1) discloses sending a query response to a network address associated with a baseboard management controller.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        12/06/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442